Citation Nr: 1001740	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-29 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a cervical spine 
condition, to include as secondary to service-connected ankle 
and knee disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to March 
1980, and for active duty for training (ACDUTRA) periods 
including April to May 1981, July to August 1982, March 1984, 
from August to September 1984, August 1985, March 1986, July 
1986, August 1987, July 1988, April to May 1989, August 1989, 
December 1989, September 1990, December 1990, June to July 
1992, and July to August 1994.  He also had periods of 
inactive duty training (INACDUTRA), to include periods in 
April 1983, March 1984, and November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied service connection for 
lumbar spine condition and denied service connection for 
cervical spine condition.  The Veteran filed a notice of 
disagreement for these two issues in October 2004.  The RO 
issued a statement of the case (SOC) in August 2005, and the 
Veteran filed a substantive appeal in August 2005.  In 
September 2009 the Remand and Rating Development Team granted 
service connection for lumbar spine condition due to abnormal 
gait as a result of right knee and ankle injury.  As this was 
a full grant of the issue on appeal, the issue stated on the 
title page is the only remaining issue before the Board.

The Veteran and his spouse appeared and testified at a 
personal hearing in March 2008 before the undersigned 
Veterans Law Judge sitting in Atlanta, Georgia.  A transcript 
of the hearing is contained in the record.

This appeal was previously before the Board in July 2008.  
The Board remanded the claim so that the Veteran could be 
provided additional notice, and so that the RO could attempt 
to obtain additional relevant records.  The case has been 
returned to the Board for further appellate consideration




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  A cervical spine condition was not manifest during active 
service from August 1979 to March 1980 nor within one year of 
discharge from active service; it is not shown to have 
developed as a result of an established event, injury, or 
disease during active or ACDUTRA service nor as a result of 
an injury during INACDUTRA service.

3.  The record does not contain persuasive evidence that the 
Veteran's current cervical spine condition is related to, or 
secondarily due to, his service-connected ankle and knee 
disabilities; the medical opinions of record do not relate 
his cervical spine condition to his ankle and knee 
disabilities.


CONCLUSION OF LAW

A cervical spine condition was not incurred in or aggravated 
by service, nor may service incurrence of cervical spine 
arthritis be presumed, and such disability is not proximately 
due to, or the result of service-connected ankle and knee 
disabilities.  38 U.S.C.A. §§ 101(21), 1110, 1112, 1113, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claim 
in September 2003.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
October 2003 and by the Remand and Rating Development Team in 
correspondence dated in September 2008.  The letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  The October 2003 notice also 
informed the Veteran on the evidence necessary to support a 
claim on a secondary basis.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in September 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the September 2008 
letter.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's available service treatment and personnel records, 
Social Security Administration (SSA) records and VA treatment 
records were obtained and associated with his claims file.  
He was also afforded VA medical examinations in December 2003 
and June 2009 to assess the nature and etiology of his 
claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

The Veteran seeks service connection for a cervical spine 
condition, to include as secondary to his service-connected 
ankle and knee disabilities.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).  VA law provides that active military, naval, or air 
service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.6(a), (d) (2009); Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2009).  Service connection for a person on 
INACDUTRA is permitted only for injuries, not diseases, 
incurred or aggravated in line of duty.  See Brooks v. Brown, 
5 Vet. App. 484, 485 (1993).  VA's General Counsel has held 
that it was the intention of Congress when it defined active 
service in 38 U.S.C.A. § 101(24) to exclude inactive duty 
training during which a member was disabled or died due to 
nontraumatic incurrence or aggravation of a disease process.  
VAOPGCPREC 86-90 (Jul. 18, 1990).

Service connection can be granted for certain diseases, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  Such 
diseases shall be presumed to have been incurred in service 
even though there is no evidence of disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In regards to secondary service connection, a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran served (with periods of ACDUTRA and INACDUTRA) 
from August 1979 until January 1996, when he accepted the 
November 1995 finding by the Georgia National Guard and State 
Medical Board that he was no longer medically fit for service 
due to problems with his ankles, right knee and left hand.  
In September 2003 the Veteran filed his claim for service 
connection for a neck disability, noting that he had recently 
had surgery on his neck.  

Available service treatment records did not contain 
complaints of or treatment for a neck condition, though there 
were numerous records regarding the Veteran's ankles and 
knees, a toothache, skin/feet irritations, and a left hand 
injury.  In his January 1980 and July 1993 examinations he 
did not note back pain or treatment for back or neck pain.  
Additionally, the Veteran has stated that his cervical spine 
condition is not related to an injury that incurred in 
service.  During his March 2008 hearing the Veteran testified 
that his neck pain did not begin in service.  His testimony 
showed that he was unsure of when the pain in his neck began 
after service.  He did note that he had surgery on his neck 
in roughly 2003.  

In December 1993 x-rays of his cervical spine showed that the 
curvature, alignment and intervertebral spaces were well 
preserved, the vertebral bodies, spines, pedicles and laminae 
were within normal limits, and there was no evidence of 
cervical rib and he was noted to have a normal cervical 
spine.  

In November 1994 he was afforded a general medical 
examination, which noted that he had a normal neck soft 
tissues examine and no limitation of motion or tenderness 
over his cervical spine.

Private treatment records from Middle Georgia Family Health 
showed decreased range of motion of his cervical spine in 
March 1995.  At the time he noted he had injured his low 
back, ankles, and knees in service.  He was not given a 
cervical spine diagnosis.  

In November 1995, at the Dublin VAMC, he denied problems with 
movement of his neck.  A December 1995 examination in 
conjunction with joining a substance abuse program noted he 
had a full range of motion of his back.  

The claims file contains an April 1997 statement from Dr. 
K.J.U. that the Veteran is disabled secondary to his back 
pain and ankle pain.  There is no additional information 
provided in the statement as to if the "back" pain is low 
back pain or cervical spine pain.  As it is referred to as 
"back" pain as opposed to "neck" pain, and the Veteran is 
service connected for a lumbar condition, it is likely not 
referring to his cervical spine condition.  However, even if 
it were referring to his cervical spine condition, it does 
not provide a nexus statement either relating the condition 
to service or to any service-connected disabilities.

In April 2000 the Veteran was seen at the Dublin VAMC for 
right sided chest pain and back pain.  He reported he fell 
and was seen at the Coliseum Medical Center where x-rays were 
taken and that he was told he had a fractured vertebra around 
T10-11 and a fractured rib.  There is note for a request of 
these x-rays from Coliseum Medical Center, but the x-ray 
findings are not of record.  However, there is a May 2000 
follow-up which noted the physician reviewed the Coliseum x-
rays which showed a fractured right eleventh rib and that the 
lumbar series taken were negative for fractures.  

August 2001 records are the first records contained in the 
claims file showing that the Veteran sought treatment for his 
cervical spine.  He sought treatment from two different VA 
facilities on the same day.  He reported to the Dublin VAMC, 
via telephone triage, that he "slept in the wrong position" 
and awoke with neck stiffness.  He denied having a known 
injury to the area.  He reported to CBOC that he had left-
side neck pain that radiated down his left arm which started 
after he was working out at the gym roughly a month prior.  
He then had x-rays taken of his cervical spine, and provided 
a clinical history of sharp throbbing pain which radiated to 
his left arm.  He reported to the radiologist that the pain 
began three weeks prior after working out at the gym.  The x-
rays showed no definite abnormality, but noted that if pain 
persisted he should be given a CAT scan.  

In November 2001 an attempt was made to take a CAT scan of 
his cervical spine, but the scan was compromised.  The 
radiologist noted no fractures, bony destructive processes or 
paravertebral soft tissue masses, but there was moderate to 
severe degenerative/osteoarthritic changes involving the 
facet joints.  There was a large bulging or protruding 
disc/spur at the C3-4.  This is the first indication in the 
claims file that the Veteran suffered from arthritis related 
to his cervical spine, and it was not within a year after 
leaving service, and as such, he is not entitled to the 
presumption afforded in 38 C.F.R. §§ 3.307, 3.309.

In January 2002 he sought physical therapy at the Dublin VAMC 
for chronic neck pain.  At that time he reported he had 
slipped and fallen six or seven months prior and injured his 
neck.  He also reported stiffness and numbness in his 
shoulders and upper extremities.  He noted that his right arm 
pain started in service, nine years prior (1993).  He 
received physical therapy for his neck in from January to 
March 2002.  

A May 2002 Dublin VAMC neurology consultation record noted 
that the Veteran was referred for an evaluation by MRI due to 
a history of chronic neck pain radiating down to his right 
shoulder for the past year, "status post fall at his 
friend's house one year ago."  At the time the Veteran 
reported that he began having neck pain one week after the 
fall and that he reported to a local emergency room at that 
time.  He reported experiencing pain every day since the week 
after the fall.  

He underwent surgery for his cervical spine in October 2002 
at the Augusta VA.  The preoperative note indicated that he 
had a six month history of neck pain radiating to his 
bilateral upper extremities.  An MRI showed an old cervical 
spine signal change at C3-4 with a herniated disk at C3-4.  
The post-operative note indicated the Veteran had a greater 
than four-month history of neck pain with pain radiating to 
the bilateral upper extremities.  He denied a history of 
recent trauma at the time.  An MRI showed significant 
stenosis due to herniated nucleus pulposus at the C3-4 level.  
The Veteran had undergone a C3-4 anterior cervical disk 
fusion, and on physical examination he had a full range of 
motion of all extremities.  He was discharged with a 
diagnosis of cervical stenosis.

An August 2003 x-ray showed post operative changes of the C3-
4 by metallic hardware, and no evidence of new fracture, 
osteomyelitis or paraspinal mass.  An August 2003 CT scan 
showed anterior surgical fusion at the C3-4 level, the 
presence of large posterior bony density at the left side of 
C3-4 raising the question of calcified disc, large bony spur 
or bony fragments from previous trauma, and the presence of 
significant posterior midline spurs at multiple levels with 
protrusion into the canal.  There was also neural foraminal 
stenosis at C3-4 on the left and C6-7 on the right side by 
degenerative process.  

In October 2003 the Veteran submitted a statement that he 
believed his neck condition was due to his knee and ankle 
problems.

He was afforded a VA spine examination in December 2003, 
however the examiner did not have the claims file to review 
in conjunction with the examination.  The Veteran reported a 
history of being a weight lifter, and that his "ovula 
started hurting."  He then awoke one day with neck pain and 
had x-rays taken which showed he had a herniated disk.  He 
reported being seen in service for neck pain after lifting 
weights.  He also reported he thought his pain was from a bad 
mattress and so changed mattresses.  At the time of this 
examination he did not feel that his neck pain was related to 
his ankles.  He told the examiner he had neck surgery in June 
2002  Physical examination showed normal range of motion of 
the cervical spine except lateral rotation to the right and 
left was to 60 degrees, and full range of motion is 70 
degrees.  The examiner diagnosed the Veteran with status post 
surgical fusion of cervical spine of C3-4, large posterior 
density of C3-4 and neural foraminal stenosis of C3-4 on left 
and C6-7 on right secondary to osteoarthritis and spurs.

In March 2008 the Veteran testified at a Travel Board hearing 
that his cervical spine condition was not directly related to 
service.  He described his belief that the ibuprofen that he 
was prescribed for his ankle and knee pain "ate away" the 
cartilages in his ankle and cervical spine.  Additionally, 
while answering questions directed toward explaining his 
cervical spine condition he noted that he had been wearing a 
brace for "going on 40 years" because "it" would shorten 
(though he was discussing his cervical spine, it is possible 
the "it" he is referring to is his lumbar spine-he did not 
elaborate what he meant by "it" or what "it shortens" was 
referring to/meant).  In an attempt to understand the Veteran 
better the undersigned VLJ asked him if he had neck pain in 
service.  He replied he did not have neck pain until after 
service.  When asked when his neck pain began, he replied 
"God, help me."  The VLJ then attempted to help narrow down 
the time frame by suggesting (incorrectly) that since he left 
service in the 1980s that the pain started in the 1980s, and 
the Veteran replied that that was correct.  The VLJ then 
corrected that he had left service in the 1990s, and the 
Veteran said the pain started in the 1990s.  When the VLJ 
asked what the Veteran believed caused the pain, he replied, 
with the help of his wife, that his neck problems started 
coming from his low back problems.  He then noted he had neck 
surgery in 2003.  

He was afforded an additional VA musculoskeletal examination 
in June 2009, and the claims file was reviewed in conjunction 
with the examination.  During this examination the Veteran 
noted that he felt his abnormal gait, due to his service 
connected ankle and knee disabilities, contributed to his 
back pain.  He was noted to walk with an antalgic gait.  He 
reported injuring his back in service lifting logs and in 
1984 when he fell in a hole (this is also when he broke his 
right ankle).  He does not indicate if he is referring to his 
low back or his cervical spine, as he was seeking service 
connection for both conditions at the time of the 
examination.  He did refer to his cervical spine condition as 
his neck when he noted his neck problems became so 
symptomatic he had to have surgery in 1998.  He again noted 
that he felt his neck condition was secondary to the injuries 
he incurred while on active duty.  On physical examination 
the Veteran had decreased range of motion in his neck and a 6 
cm. surgical scar.  He was diagnosed with status post 
cervical disk surgery at C3-4 with severe multi-level 
spondylitic changes and foraminal stenosis.  The examiner 
noted that he was asked whether or not the Veteran's service-
connected ankles and knees "could contribute to his spinal 
disorders."  The examiner wrote "it is likely due to 
abnormal gait for many years one could develop degenerative 
changes causing similar spinal conditions.  However it should 
be noted again that [the Veteran] claims that his back and 
neck were injured while on active duty."  The pronoun "it" 
at the beginning of the statement appears to be referring 
back to "spinal disorders" in the previous sentence.  As 
the examiner's statement was confusing as to if the Veteran's 
low back or neck or both were due to his service-connected 
disabilities, or whether the examiner was stating a 
possibility as opposed to providing an opinion for the 
specific Veteran's disabilities, the RO requested that the 
examiner provide an addendum to clarify his opinion.

In September 2009 the examiner provided an addendum after 
reviewing his previous examination report and the claims 
file.  He noted that the Veteran had reported during the 
examination that his neck condition was due to an injury in 
service; however, on reviewing the claims file the examiner 
could not find evidence of an in-service injury.  He also 
noted that the Veteran had argued, in the alternative, that 
walking with an antalgic gait and braces on both ankles for a 
number of years had exacerbated his back.  The examiner 
opined that it was not likely that walking with an abnormal 
gait for a number of years contributed to or adversely 
affected the Veteran's cervical spine condition. 

In September 2009 the RO received a response from the 
National Personnel Records Center that there were no medical 
records from 1997 regarding an injury to the Veteran's back.  
Again, though this incident is referring to the Veteran's 
claim regarding a lumbar spine injury, it is important to 
note that there were no service records pertaining to the 
Veteran injuring his back, as it could have implied injury to 
his neck as well. 

As the record clearly indicates the Veteran is an unreliable 
historian.  Deliberately or not, he easily confuses dates, 
and it appears from the treatment records contained in the 
claims file that he also confuses whether incidents happened 
in service or not.  He testified in March 2008 that he never 
injured his neck in service, but then reported to the June 
2009 VA examiner that he did hurt his neck in service.  He 
also reported to the December 2003 VA examiner that he had 
treatment for his neck in service, after lifting weights; 
however, service treatment records do not contain a record 
for treatment of a neck or back injury after lifting weights.  
Post service treatment records do contain August 2001 records 
that the Veteran possibly injured his neck and shoulder after 
working out at the gym.  However, the Veteran also indicated 
that he hurt his neck sleeping on it wrong, and falling at a 
friend's house.  Also, though he (confusingly) testified that 
his neck pain began in the 1990s, the available medical 
records do not show treatment for neck pain until April 2000.  
Most notably, during his 2000-2002 treatment, which includes 
his C3-4 disk fusion, he reported that he injured his neck: 
(1) by sleeping on it wrong, (2) having a poor mattress, (3) 
injuring it lifting weights, and (4) injuring it slipping and 
falling at a friend's house.  

The October 2003 statement in support of his claim for 
service connection is the first time the Veteran indicates 
that his neck is due to his poor gait, and therefore due to 
his service-connected ankle and knee disabilities.  As noted 
above, he later testified that his neck pain was because of 
his low back pain.  Lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the question of medical diagnoses 
or causation can only be made by individuals possessing 
specialized training and knowledge.  See Layno at 470 (1994) 
(providing that lay testimony is competent when it regards 
the readily observable features or symptoms of injury or 
illness), see Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Here, 
the only medical nexus opinions in the claims file are 
negative opinions, which note that the Veteran's cervical 
spine condition is not likely due to his service-connected 
ankle and knee conditions.  Without competent and persuasive 
evidence of a connection between the claimed disorder and a 
service-connected disorder, service connection cannot be 
established on a secondary basis.  38 C.F.R. § 3.310(b).  As 
such, secondary service connection for a cervical spine 
condition is not warranted.

In summary, the Veteran's service treatment records do not 
indicate he was treated for a neck injury in service or 
during ACDUTRA/INACDUTRA.  The Veteran is also an unreliable 
historian, and he was unable to convey persuasive, credible 
continuity of symptomatology.  Additionally, he testified 
that his neck pain did not begin in service.  As such the 
Veteran did not meet the second prong (medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury) necessary for direct 
service connection.  He does not meet the requirements for 
presumptive service connection under 38 C.F.R. §§ 3.307, 
3.309 because he was not diagnosed with arthritis within a 
year of discharge.  And lastly, secondary service connection 
could not be established as the medical opinion of record 
provided a negative nexus. 


For the foregoing reasons, the claim for service connection 
for a cervical spine condition, to include as secondary to 
right ankle and knee disabilities, must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for a cervical spine 
condition, to include as secondary to service-connected right 
ankle and knee disabilities, is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


